Citation Nr: 1401074	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO in Des Moines, Iowa.  In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record.  In April 2012 the Board denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a low back disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2013, the Court vacated the Board decision and remanded the Veteran's claim.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has bilateral hearing loss and tinnitus, and a continuity of symptomatology since service has been shown.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic diseases shown in service, including sensorineural hearing loss, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  However, continuity of symptomatology is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013).

In addition, service connection for certain diseases, including sensorineural hearing loss, may also be established on a presumptive basis by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran claims he is entitled to service connection for bilateral hearing loss and tinnitus caused by exposure to noise in combat in Vietnam.  The Board acknowledges that the Veteran served in combat, and after giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002). 

At the Veteran's 1967 examination on his induction into service, audiometric testing showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
5
15
RIGHT
10
10
10
15
25

At the Veteran's 1969 separation examination, audiometric testing showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
25
N/A
25
RIGHT
5
15
15
N/A
25

At his May 2011 Board hearing, the Veteran testified that he first noticed he had trouble hearing and tinnitus within six months after getting out of service.  He noted he was a traveling salesman at that time and for the next approximately three years prior to returning to work with the railroad.  He testified that when working at the railroad he had ear plugs to wear when around heavy moving equipment.  He reported his hearing loss and tinnitus had continued and his hearing loss had worsened over the years.  

A June 2008 VA audiological examination confirmed bilateral hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
45
70
75
RIGHT
30
40
45
65
75

Speech audiometry revealed speech recognition abilities of 72 percent in the left ear and 76 percent in the right ear.  The examiner diagnosed bilateral sensorineural hearing loss.

Thus, as the Veteran has auditory thresholds of at least 40 decibels or greater in both ears, he has current bilateral hearing loss disorder pursuant to 38 C.F.R. § 3.385.  

The Board finds the Veteran's statements as to the onset of his hearing loss and tinnitus and continuity of symptomatology since service are credible.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran is competent to report symptoms such as difficulty hearing and ringing in his ears because these symptoms require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In September 2010 a private doctor who examined the Veteran opined that the Veteran's hearing loss and tinnitus are a result of a combination of previous noise exposure, the aging process, and genetics.

Although the VA examiner opined that the Veteran's hearing loss is less likely than not related to his military noise exposure, the examiner's rationale was based on the Veteran's hearing being within normal limits during his separation examination and a history of occupational noise exposure as a railroad conductor for 33 years.  However, the Board finds the Veteran's testimony that he wore hearing protection while working for the railroad to be credible.  Further, the VA examiner did not address the puretone threshold reduction in hearing acuity as noted on his discharge examination.  Although the examiner is correct that based on the VA's definition, the Veteran did not have a hearing loss disability on discharge, audiological testing nonetheless showed a measurable decrease in the Veteran's hearing at the time of his separation from service. 

Thus, the Board finds that the evidence suggests that the Veteran experienced a measurable loss of hearing during service, although his separation examination did not show hearing loss as defined by the VA at that time.  The Veteran has further competently and credibly testified that he has experienced increasing hearing loss since service.  Accordingly, the Board concludes that giving the Veteran the benefit of the doubt, service connection for hearing loss based on continuity of symptomatology since service should be granted.

The Board further finds that the Veteran is entitled to service connection for tinnitus as he has similarly competently and credibly testified that he has experienced the condition continuously since close to the end of his service.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the Veteran's back claim, CAVC found that the Board erred in relying on the May 2008 VA examination as the examiner's rationale is incomplete.  Thus, CAVC found that on remand the Board should seek clarification of the examination.

Specifically, CAVC noted that the examiner did not discuss the diagnosed compression fracture at L4.

Therefore, a remand is necessary to obtain an addendum VA medical opinion as to the etiology of the Veteran's claimed back disability.  The Board notes that in offering an addendum opinion, the examiner should rely on the Board's finding that the Veteran was sound on his entry into service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the examiner who provided the VA examination in May 2008 or if she is unavailable, to another VA examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability either began during or was caused by his military service.

The examiner should specifically address the diagnosed compression fracture at L4 and rely on the Board's finding that the Veteran did not have a pre-existing back condition on his entry into service.

2. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


